DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MICHAEL DAVED KASE,
                             Appellant,

                                     v.

                          JENNIFER DUTRA,
                              Appellee.

                               No. 4D18-3194

                               [April 3, 2019]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Catherine M. Brunson, Judge; L.T.
Case No. 50-2017-DR-010475-XXX-MB.

  Kathleen A. Daly of the Law Office of Kathleen A. Daly, P.A., West Palm
Beach, for appellant.

  Shenna Stevens of Florida Rural Legal Services, Inc., Riviera Beach, for
appellee.

PER CURIAM.

  Affirmed. See Moriarty v. Moriarty, 192 So. 3d 680 (Fla. 4th DCA
2016).

TAYLOR, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.